DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

EQUITY TRUST COMPANY, CUSTODIAN FBO GEORGE J. MANTOAN
                 ROTH IRA 200284071,
                       Appellant,

                                    v.

                     A SUITE SALON-BOCA, LLC,
                              Appellee.

                              No. 4D20-1046

                          [January 14, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Lisa S. Small, Judge; L.T. Case No. 50-2019-CA-006309-
XXX-MB.

  Michael Heidt of the Law Office of Gable & Heidt, Hollywood, for
appellant.

   John M. Jorgensen of Scott, Harris, Bryan, Barra & Jorgensen, P.A.,
Palm Beach Gardens, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, CIKLIN and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.